IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30599
                         Summary Calendar



CARLOS G. BARLETTA,

                                           Plaintiff-Appellant,

versus

INTERNAL REVENUE SERVICE; UNITED STATES OF AMERICA,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 98-CV-26-T
                       --------------------

                        September 13, 1999

Before JOLLY, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Carlos P. Barletta appeals the district court’s dismissal of

his claims for lack of subject-matter jurisdiction.    None of the

statutes cited by Barletta waive sovereign immunity for suit by a

third party to enjoin the IRS from destroying documents relevant

to a state-court suit that does not concern assessment of taxes

or a dispute over property subject to levy.    The district court’s

dismissal of his case is thus not error.     See Shanbaum v. United

States, 32 F.3d 180, 182 (5th Cir. 1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
AFFIRMED.